Title: From John Adams to William Tudor, 24 August 1776
From: Adams, John
To: Tudor, William


     
      Dear Sir
      Philadelphia August 24. 1776
     
     Your Favours of 18 and 19 of August are before me. I am much obliged to you for them, and am determined to pursue this Correspondence, untill I can obtain a perfect Knowledge of the Characters of our Field Officers.
     If the Colonell quits the Regiment Austin will certainly be promoted, unless Some Stain can be fixed upon his Character, Since he has been in the Army. His Genius is equal to any one of his Age. His Education is not inferiour. So far I can Say of my own Knowledge. If his Morals, his Honour, and his Discretion, are equal there is not a Superiour Character of his Age in the Army. If I could Speak with as much Confidence of these as of those, I should not hesitate one Moment to propose him for the Command of a Regiment.
     You mention a Major Lee in Glovers Regiment. I wish you had given me more of his Biography and Character. Captn. Jos. Lee the Son of Coll. Jer. Lee, has so much Merit, that I think he ought to be promoted. I never heard of these two Gentlemen before. I mean of their being in the Army. Are they Men of Reflection? That is the Question. Honour, Spirit, and Reflection, are Sufficient to make very respectable Officers, without extensive Genius, or deep Science, or great Literature. Yet all these are necessary to form the great Commander. You Say there are Several other young Officers of Parts and Spirit in that Regiment, I wish you had mentioned their Names and Characters. You Say they will never “basely cringe.” I hope not: but I also hope, that they will distinguish between Adulation and Politeness: between Servility and Complaisance: between Idolatry and Obedience: A manly, firm attachment to the General, as far as his Character and Conduct are good, is a Characteristic of a good Officer, and absolutely necessary to establish Discipline in an Army.
     I have a great Character of Lt. Coll. Shepherd and Major Brooks. I wish you would write me a History of their Lives. I know nothing of them. If Brooks is my old Friend Ned of Mistick, as Mr. Hancock this Evening gave me some Reasons to suspect, and if he deserves the Character I have received of him, as I doubt not he does, if he is not promoted before long, it shall be because I have no Brains nor Resolution. I never, untill this Evening Suspected that he was in the Army. Pray tell me what Regiment he is in.
     The Articles of War, are all passed but one—that remains to be considered. But I fear, they will not be made to take Place, yet. Gentlemen are afraid, the Militia, now in such Numbers in the Army, will be disquieted and terrified with them. The General must quicken this Business, or I am afraid it will be very slow. Every Body seems convinced of the Necessity of them, yet many are afraid to venture the Experiment. I must intreat you to write me, by every Post.
     Let me intreat you, Mr. Tudor, to exert yourself, among the young Gentlemen of your Acquaintance in the Army, to excite in them, an Ambition to excell: to inspire them, with that Sense of Honour, and Elevation of sentiment without which they must, and ought to remain undistinguished. Draw their Attention to those Sciences, and those Branches of Literature, which are more immediately Subservient to the Art of War. Cant you excite in them a Thirst for military Knowledge? Make them inquisitive after the best Writers, curious to know, and ambitious to imitate the Lives and Actions of great Captains, ancient and modern. An Officer, high in Rank, should be possessed of very extensive Knowledge of Science, and Literature, Men and Things. A Citizen of a free Government, he Should be Master of the Laws and Constitution, least he injure fundamentally those Rights which he professes to defend. He Should have a keen Penetration and a deep Discernment of the Tempers, Natures, and Characters of Men. He Should have an Activity, and Diligence, Superiour to all Fatigue. He should have a Patience and Self Government, Superiour to all Flights and Transports of Passion. He Should have a Candour and Moderation, above all Prejudices, and Partialities. His Views should be large enough to comprehend the whole System of the Government and the Army, that he may accommodate his Plans and Measures to the best good, and the essential Movements of those great Machines. His Benevolence and Humanity, his Decency, Politeness and Civility, Should ever predominate in his Breast. He should be possessed of a certain masterly, order, Method, and Decision, Superiour to all Perplexity, and Confusion in Business. There is in Such a Character, whenever and wherever it appears, a decisive Energy, which hurries away before it, all Difficulties, and leaves to the World of Mankind no Leisure, or opportunity to do any Thing towards it, but Admire, it.
     There is nothing perhaps upon which the Character of a General So much depends, as the Talent of Writing Letters. The Duty of a constant Correspondence with the Sovereign, whether King or Congress, is inseparable from a Commander in any Department, and the Faculty of placing every Thing, in the happiest Point of Light is as usefull as any, he can possess. I fear this is too much neglected by our young Gentlemen. I know it is by you, who can write but will not.
     Geography is of great Importance to a General. Our Officers should be perfect Masters of American Geography. Nothing is less understood. Sensible of this, Since I have belonged to the Board of War I have endeavoured to perswade my Colleagues of its Importance and We are making a Collection of all the Maps, extant, whether of all America or any Part of it, to be hung up in the office, So that Gentlemen may know of one Place in America where they may Satisfy their Curiosity, or resolve any doubt. I should be obliged to you, if you would inquire at every Print sellers shop in New York, and of every Gentleman, curious in this Way concerning American Maps, in the Whole or Part and send me an Account of them. Mr. Hazard is as likely to know as any Man, in New York. I should never find an End of Scribbling to you, if I had nothing else to do. I am, yours &c.,
     
      John Adams
     
    